 327 NLRB No. 1491NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.J.P. Murray Food Service, Inc. and United Dairy,Bakery and Food Workers Local 386, Retail,Wholesale and Department Store Union, AFLŒ
CIO.M&M Dining Service, Inc. and United Dairy, Bakeryand Food Workers Local 386, Retail, Wholesaleand Department Store Union, AFLŒCIO.  Cases7ŒCAŒ41098 and 7ŒCAŒ41261(1)DECISION AND ORDERBY MEMBERS LIEBMAN, HURTGEN, AND BRAMEUpon charges filed by the Union on June 22 andAugust 11, 1998, the Acting General Counsel of the Na-tional Labor Relations Board issued a consolidated com-plaint on September 25, 1998, against J.P. Murray FoodService, Inc. and M&M Dining Service, Inc., the Re-spondents, alleging that they have violated Section8(a)(1) and (5) of the National Labor Relations Act.  Al-though properly served copies of the charges and com-plaint, the Respondents failed to file an answer.On February 1, 1999, the General Counsel filed a Mo-tion for Summary Judgment with the Board.  On Febru-ary 4, 1999, the Board issued an order transferring theproceeding to the Board and a Notice to Show Cause
why the motion should not be granted.  The Respondents
filed no response.  The allegations in the motion are
therefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,
all the allegations in the complaint will be considered
admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletters dated October 14, 1998, notified each Respondent
that unless an answer were received by October 28,
1998, a Motion for Summary Judgment would be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, Respondent J.P. Murray FoodService, Inc. (Respondent Murray), a corporation with anoffice and place of business in the A.C. Rochester-GMC
plant in Wyoming, Michigan (Wyoming cafeteria), had
been engaged in providing cafeteria and food vending
services until ceasing its business operations on about
April 3, 1998.  During the 12-month period ending De-cember 31, 1997, Respondent Murray, in conducting itsbusiness operations described above, derived gross reve-nues in excess of $500,000 and purchased and receivedat its Wyoming cafeteria, goods valued at more than
$50,000 directly from suppliers located outside the State
of Michigan.At all material times, Respondent M&M Dining Serv-ice, Inc. (Respondent M&M Dining), a corporation withan office and place of business in the General Motors
Corporation plant in Coopersville, Michigan (Coop-ersville cafeteria), had been engaged in providing cafete-ria and food vending services until ceasing its businessoperations on about April 3, 1998.  During the 12-monthperiod ending December 31, 1997, Respondent M&MDining, in conducting its business operations described
above, derived gross revenues in excess of $500,000 and
purchased and received at its Coopersville cafeteria,
goods valued at more than $50,000 directly from suppli-ers located outside the State of Michigan.  We find thatRespondent Murray and Respondent M&M Dining are
employers engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act, and that the Union is
a labor organization within the meaning of Section 2(5)
of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe following employees of Respondent Murray,herein called the Murray Unit, constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All food service and vending employees employed byRespondent J.P. Murray at the Wyoming cafeteria; butexcluding all managers, supervising chefs, bookkeep-ers, cashiers, all other office personnel, guards and su-pervisors as defined in the Act.Since about 1994 and at all material times, UnitedDairy, Bakery and Food Workers Local 386, Retail,Wholesale and Department Store Union, AFLŒCIO, has
been the designated exclusive collective-bargaining rep-resentative of the Murray Unit, and since then the Unionhas been recognized as such representative by Respon-dent Murray.  This recognition has been embodied insuccessive collective-bargaining agreements, the most
recent of which is effective from January 21, 1997, to
January 21, 2000. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2At all material times since about 1994, based on Sec-tion 9(a) of the Act, the Union has been the exclusivecollective-bargaining representative of the employees in
the Murray Unit.Since about March 30, 1998, and continuing to date,Respondent Murray, by its agents Mark and MarriannePettersch, has failed and refused to accept and to process
a grievance under its collective-bargaining agreement
with the Union concerning the discharge of its employee
Pam Frantz.On about April 3, 1998, Respondent Murray ceasedbusiness operations at the Wyoming cafeteria and termi-nated the employment of the employees in the MurrayUnit.  This subject relates to wages, hours and other
terms and conditions of employment of the Murray Unit,
and is a mandatory subject for the purposes of collective
bargaining.  Respondent Murray engaged in the cessationof its operations at the Wyoming cafeteria without af-fording the Union a meaningful opportunity to bargainover the effects of that conduct on the Murray Unit.Since about April 2, 1998, and continuing to date, Re-spondent Murray has failed and refused to meet and bar-gain with the Union regarding the effects of its cessationof operations at the Wyoming cafeteria on the Murray
Unit.The following employees of Respondent M&M Din-ing, herein called the M&M Dining Unit, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All food service and vending employees employed byRespondent M&M Dining at the Coopersville cafete-ria; but excluding all office clerical employees, guardsand supervisors as defined in the Act.Since about 1994 and at all material times, the Unionhas been the designated exclusive collective-bargainingrepresentative of the M&M Dining Unit, and since then
the Union has been recognized as such representative by
Respondent M&M Dining.  This recognition has been
embodied in successive collective-bargaining agree-ments, the most recent of which is effective from May22, 1997, to May 24, 2000.At all material times since about 1994, based on Sec-tion 9(a) of the Act, the Union has been the exclusivecollective-bargaining representative of the employees inthe M&M Dining Unit.On about April 3, 1998, Respondent M&M Diningceased business operations at the Coopersville cafeteriaand terminated the employment of the employees in the
M&M Dining Unit.  This subject relates to wages, hours
and other terms and conditions of employment of the
M&M Dining Unit, and is a mandatory subject for the
purposes of collective bargaining.Respondent M&M Dining engaged in the above con-duct without affording the Union a meaningful opportu-nity to bargain over the effects of that conduct on theM&M Dining Unit.Since about April 2, 1998, and continuing to date, Re-spondent M&M Dining has failed and refused to meetand bargain with the Union regarding the effects of itscessation of operations at the Coopersville cafeteria onthe M&M Dining Unit.Since about early April 1998, and continuing to date,Respondent Murray and Respondent M&M Dining havefailed and refused to pay vacation and personal days ac-crued by members of the Murray Unit and the M&MDining Unit, respectively, under the Respondents™ col-lective-bargaining agreements with the Union describedabove.  These subjects relate to wages, hours and other
terms and conditions of employment of the unit employ-ees, and are mandatory subjects for the purposes of col-lective bargaining.The Respondents engaged in the conduct describedabove without the Union™s agreement, without prior no-tice to the Union, and without affording the Union anopportunity to bargain with respect to this conduct.CONCLUSIONS OF LAWBy the acts and conduct described above, the Respon-dents have been failing and refusing to bargain collec-tively and in good faith with the exclusive collective-bargaining representative of their employees, and havethereby engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) and (5), andSection 2(6) and (7) of the Act.REMEDYHaving found that the Respondents have engaged incertain unfair labor practices, we shall order them tocease and desist and to take certain affirmative action
designed to effectuate the policies of the Act.  Specifi-cally, having found that the Respondents have violatedSection 8(a)(5) and (1) by failing to bargain with the
Union concerning the effects on the units™ employees of
their cessation of business operations at the Wyoming
and Coopersville cafeterias, we shall order the Respon-dents, on request, to bargain with the Union concerningthe effects of their decisions to cease these operations.  Inaddition, we shall accompany our bargaining order with
a limited backpay requirement designed both to make
whole the employees for losses they may have suffered
as a result of the failure to bargain about such effects and
to recreate in some practicable manner a situation in
which the parties™ bargaining position is not entirely de-void of economic consequences for the Respondents.We shall do so by ordering the Respondents to pay back-pay to employees in a manner similar to that required inTransmarine Navigation Corp., 170 NLRB 389 (1968).1                                                       1See also Live Oak Skilled Care & Manor, 300 NLRB 1040 (1990).In Transmarine, the Board ordered an employer that had unlawfullyrefused to bargain over the effects of its plant closure decision to, interalia, pay unit employees at their normal rate of pay beginning 5 days J.P. MURRAY FOOD SERVICE, INC.33Backpay shall be computed in accordance with F.W.Woolworth Co., 90 NLRB 289 (1950), with interest asprescribed in New Horizons for the Retarded, 283 NLRB1173 (1987).In addition, having found that the Respondents haveunlawfully failed and refused to pay vacation and per-sonal days accrued by the units™ employees, we shallorder the Respondents to pay the employees backpay, as
computed in the manner set forth in Ogle ProtectionService, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6thCir. 1971), with interest as prescribed in New Horizonsfor the Retarded, supra.Further, having found that Respondent Murray hasunlawfully refused to accept and to process a contractualgrievance concerning the discharge of employee Pam
Frantz, we shall order Respondent Murray to accept and
process this grievance under the terms of the Respon-dent™s collective-bargaining agreement with the Union.ORDERThe National Labor Relations Board orders that theRespondent, J.P. Murray Food Service, Inc., Wyoming,Michigan, its officers, agents, successors, and assigns,
shall1. Cease and desist from(a) Failing and refusing to bargain in good faith withUnited Dairy, Bakery and Food Workers Local 386, Re-tail, Wholesale and Department Store Union, AFLŒCIO,as the exclusive representative of the employees in thebargaining unit set forth below by refusing to bargainwith the Union concerning the effects on the unit em-ployees of the Respondent™s cessation of its businessoperations at the A.C. Rochester-GMC plant in Wyo-ming, Michigan, and the termination of the unit employ-ees.All food service and vending employees employed byRespondent J.P. Murray at the Wyoming cafeteria; but
excluding all managers, supervising chefs, bookkeep-ers, cashiers, all other office personnel, guards and su-pervisors as defined in the Act.(b) Failing and refusing to accept and to process agrievance under its collective-bargaining agreement withthe Union concerning the discharge of employee Pam
Frantz.(c) Failing and refusing to pay vacation and personaldays accrued by unit employees under the collective-bargaining agreement.                                                                                        after the Board™s decision until the first of four events: (1) an effectsbargaining agreement was reached; (2) a bona fide bargaining impassewas reached; (3) the union failed to timely request or commence bar-gaining; or (4) the union failed to bargain in good faith. Id.  The Boardfurther specified that ﬁin no event shall this sum be less than theseemployees would have earned for a 2-week period at the rate of theirnormal wages when last in the Respondent™s employ.ﬂ Id.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union concerning theeffects on the unit employees of the cessation of the Re-spondent™s business operations at the A.C. Rochester-GMC plant in Wyoming, Michigan, and the termination
of the unit employees.(b) Pay the employees in the unit described above theirnormal wages when in the Respondent™s employ from 5days after the date of this Decision until the occurrence
of the earliest of the following conditions:  (1) the date
the Respondent bargains to agreement with the Union on
those subjects pertaining to the effects of the cessation of
its business operations at the A.C. Rochester-GMC plantin Wyoming, Michigan and its termination of the unitemployees; (2) the date a bona fide impasse in bargain-ing occurs; (3) the failure of the Union to request bar-gaining within 5 business days after receipt of this Deci-sion, or to commence negotiations within 5 business daysafter receipt of the Respondent™s notice of its desire to
bargain with the Union;2 or (4) the subsequent failure ofthe Union to bargain in good faith; but in no event shallthe sum paid to any of the employees exceed the amount
he or she would have earned as wages from about April
3, 1998, when the Respondent ceased its business opera-tions at the Wyoming cafeteria, to the time he or she se-cured equivalent employment elsewhere, or the date onwhich the Respondent shall have offered to bargain in
good faith, whichever occurs sooner; provided, however,
that in no event shall this sum be less than these employ-ees would have earned for a 2-week period at the rate oftheir normal wages when last in the Respondent™s em-ploy, with interest, as set forth in the remedy portion ofthis decision.(c) Accept and process the grievance filed under thecollective-bargaining agreement concerning the dis-charge of Pam Frantz.(d) Pay employees the amounts due for vacation andpersonal days accrued under the collective-bargainingagreement, as set forth in the remedy section of this deci-sion.(e) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(f) Within 14 days after service by the Region, dupli-cate and mail, at its own expense and after being signedby the Respondent™s authorized representative, copies of                                                       2 Melody Toyota, 325 NLRB No. 158 (May 29, 1998). DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4the attached notice marked ﬁAppendix Aﬂ3 to all currentemployees and former employees employed by the Re-spondent at any time since March 30, 1998.(g) Within 21 days after service by the Region, filewith the Regional Director for Region 7 a sworn certifi-cation of a responsible official on a form provided by theRegion attesting to the steps that the Respondent has
taken to comply.IT IS FURTHER ORDERED that the Respondent, M&MDining Service, Inc., Coopersville, Michigan, its officers,agents, successors, and assigns, shall1. Cease and desist from(a) Failing and refusing to bargain in good faith withUnited Dairy, Bakery and Food Workers Local 386, Re-tail, Wholesale and Department Store Union, AFLŒCIO,as the exclusive representative of the employees in the
bargaining unit set forth below by refusing to bargainwith the Union concerning the effects on the unit em-ployees of the Respondent™s cessation of its businessoperations at the General Motors Corporation plant in
Coopersville, Michigan, and the termination of the unit
employees.All food service and vending employees employed byRespondent M&M Dining at the Coopersville cafete-ria; but excluding all office clerical employees, guardsand supervisors as defined in the Act.(b) Failing and refusing to pay vacation and personaldays accrued by unit employees under the collective-bargaining agreement.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union concerning theeffects on the unit employees of the cessation of the Re-spondent™s business operations at the General MotorsCorporation plant in Coopersville, Michigan, and the
termination of the unit employees.(b) Pay the employees in the unit described above theirnormal wages when in the Respondent™s employ from 5days after the date of this Decision until the occurrence
of the earliest of the following conditions:  (1) the datethe Respondent bargains to agreement with the Union onthose subjects pertaining to the effects of the cessation of
its business operations at the General Motors Corpora-tion plant in Coopersville, Michigan and its terminationof the unit employees; (2) the date a bona fide impasse in
bargaining occurs; (3) the failure of the Union to request
bargaining within 5 business days after receipt of this                                                       3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂDecision, or to commence negotiations within 5 businessdays after receipt of the Respondent™s notice of its desire
to bargain with the Union;4 or (4) the subsequent failureof the Union to bargain in good faith; but in no eventshall the sum paid to any of the employees exceed theamount he or she would have earned as wages fromabout April 3, 1998, when the Respondent ceased its
business operations at the Coopersville cafeteria, to the
time he or she secured equivalent employment else-where, or the date on which the Respondent shall haveoffered to bargain in good faith, whichever occurs
sooner; provided, however, that in no event shall this
sum be less than these employees would have earned for
a 2-week period at the rate of their normal wages when
last in the Respondent™s employ, with interest, as set
forth in the remedy portion of this decision.(c) Pay employees the amounts due for vacation andpersonal days accrued under the collective-bargainingagreement, as set forth in the remedy section of this deci-sion.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(e) Within 14 days after service by the Region, dupli-cate and mail, at its own expense and after being signedby the Respondent™s authorized representative, copies ofthe attached notice marked ﬁAppendix Bﬂ5 to all currentemployees and former employees employed by the Re-spondent at any time since April 2, 1998.(f) Within 21 days after service by the Region, filewith the Regional Director for Region 7 a sworn certifi-cation of a responsible official on a form provided by theRegion attesting to the steps that the Respondent has
taken to comply.   Dated, Washington, D.C.Wilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member
J. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARD                                                       4 Melody Toyota, supra.5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ J.P. MURRAY FOOD SERVICE, INC.55  APPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to bargain in good faithwith United Dairy, Bakery and Food Workers Local 386,Retail, Wholesale and Department Store Union, AFLŒCIO, as the exclusive representative of the employees in
the bargaining unit set forth below by refusing to bargain
with the Union concerning the effects on the unit em-ployees of our cessation of business operations at theA.C. Rochester-GMC plant in Wyoming, Michigan, and
the termination of the unit employees.All food service and vending employees employed byus at the Wyoming cafeteria; but excluding all manag-ers, supervising chefs, bookkeepers, cashiers, all otheroffice personnel, guards and supervisors as defined inthe Act.WE WILL NOT fail and refuse to accept and to process agrievance under our collective-bargaining agreementwith the Union concerning the discharge of employeePam Frantz.WE WILL NOT fail and refuse to pay vacation and per-sonal days accrued by unit employees under the collec-tive-bargaining agreement.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union con-cerning the effects on the unit employees of the cessationof our business operations at the A.C. Rochester-GMC
plant in Wyoming, Michigan, and the termination of the
unit employees.WE WILL pay limited backpay to the unit employees inconnection with our failure to bargain with the Unionconcerning the effects of our cessation of operations.WE WILL accept and process the grievance filed underthe collective-bargaining agreement concerning the dis-charge of Pam Frantz.WE WILL pay employees the amounts due for vacationand personal days accrued under the collective-bargaining agreement, with interest.J.P. MURRAY FOOD SERVICE, INC.  APPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL not fail and refuse to bargain in good faithwith United Dairy, Bakery and Food Workers Local 386,Retail, Wholesale and Department Store Union, AFL-
CIO, as the exclusive representative of the employees in
the bargaining unit set forth below by refusing to bargain
with the Union concerning the effects on the unit em-ployees of our cessation of business operations at theGeneral Motors Corporation plant in Coopersville,
Michigan, and the termination of the unit employees.All food service and vending employees employed byus at the Coopersville cafeteria; but excluding all officeclerical employees, guards and supervisors as definedin the Act.WE WILL NOT fail and refuse to pay vacation and per-sonal days accrued by unit employees under the collec-tive-bargaining agreement.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union con-cerning the effects on the unit employees of the cessationof our business operations at the General Motors Corpo-ration plant in Coopersville, Michigan, and the termina-tion of the unit employees.WE WILL pay limited backpay to the unit employees inconnection with our failure to bargain with the Unionconcerning the effects of our cessation of operations.WE WILL pay employees the amounts due for vacationand personal days accrued under the collective-bargaining agreement, with interest.M&M DINING SERVICE, INC.